COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §

                                                  §
                                                                 No. 08-22-00057-CR
  IN RE: SHANNON MARK DOUTHIT,
                                                  §
                                                           AN ORIGINAL PROCEEDING
                       Relator.
                                                  §
                                                                   IN MANDAMUS
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s pro se petition for writ of mandamus

against the Honorable Roy Ferguson, Judge of the 394th District Court of Presidio County, Texas,

and concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 8TH DAY OF JUNE, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.